MONROE, Judge,
concurring specially.
I concur specially to address the injunction prohibiting Persky from using the landing strip in a manner inconsistent with state and federal law. The Alabama Department of Aeronautics has filed a brief with this court requesting us not to disturb the injunction. The Department contends that Persky will be in violation of state law if he allows any aircraft other than his own to use the airstrip. The parties had stipulated before trial to enjoin Persky from operating his landing strip in a manner inconsistent with state and federal law. Thus, this court’s opinion does not disturb the injunction as it relates to who is permitted to use the airstrip.